DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 15 March 2021 is acknowledged.
Claim 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 March 2021.

Claim Status
3. Claims 1-20 are currently pending.
Claim 17-20 are withdrawn, as discussed in the above Elections/Restrictions section.
Claims 1-16 are under examination herein.
Claims 1-16 are rejected.
Claims 1 and 7 are objected to.

Priority
4. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/466,807 filed 3 March 2017. The claim to the benefit of priority is acknowledged. As such, the effective filing date of the invention is 3 March 2017.

Information Disclosure Statement
5. The Information Disclosure Statements filed on 25 July 2017 and 12 March 2019 are in compliance with the provisions of 37 CFR 1.97. The IDS field 12 March 2019 has been considered in full. The IDS filed 25 July 2017 has been considered in part. Reference 6 of the U.S. Patent Application Publications of the 25 July 2017 reference was not considered because a U.S. patent application publication with the number 20160940221 could not be located. Reference 2 of the Non Patent Literature Documents was not considered because a legible copy was not provided.  A signed copy of list of references cited from each IDS is included with this Office Action.

Drawings
6. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 56. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
7. Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes language that can be implied such as “The present techniques provide”.  Correction is required.  See MPEP § 608.01(b).

8. The disclosure is objected to because of the following informalities: The brief description of the drawings only recites a description for Fig. 6 and Fig. 9 but the drawings include Figures 6A, 6B, 9A and 9B. The brief description of the drawings must provide a brief description of each partial view (see MPEP 608.01(f)).
Appropriate correction is required.

Claim Objections
9. Claims 1 and 7 are objected to because of the following informalities: 
Claim 1: “two or more of biological samples” in lines 2 should be “two or more biological samples” to correct a grammatical error in the sentence.  
Claim 7: a period needs to be added at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10. Claims 5 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 14 recite “wherein the conditional expression matrix calculation is bypassed via matrix chain multiplication”. This limitation is not described because the instant specification does not give an indication of the specific steps necessary to carry out the matrix chain multiplication calculation and it is not clear from the prior art how such a calculation would be performed for the claimed invention. The instant specification merely just further recites that the conditional expression matrix calculation may be bypassed via matrix chain multiplication in para. [0040] without any further information or explanation of how the matrix chain multiplication is performed and how this matrix chain multiplication process is utilized in identifying expression distinguishers. Regarding the prior art, Chikalov et al. (SOFSEM 2011, LNCS 6543, 2011, pgs. 157-165; newly cited) discloses several possible optimization methods for matrix chain multiplication. Chikalov et al. discloses that the matrix chain multiplication problem is an optimization problem for finding the most efficient method for finding the product of a given sequence of at least three matrices (pg. 157, paras. 1-2). Because matrix multiplication is associative, the differences in the parentheticals used in the calculation (i.e. A x (B x C) = (A x 

35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11. Claims 2, 5 and 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 2 recites the limitation "the deviation of the outlier signal intensity" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a deviation of an outlier signal intensity recited in claim 2 or in claim 1, from which claim 2 depends.
i.e. generating a joint expression matrix and normalizing the matrix. Furthermore, it is unclear which matrices are being optimized via the matrix chain multiplication procedure as the instant claims give no indication of any of the matrices being multiplied together in any of the steps of claim 5 or claim 1, from which claim 5 depends. For examination purposes, it is interpreted that the conditional expression matrix calculation refers to all of the series of calculations that result in the generation of the condition expression matrix. Furthermore, both of the recited steps 
Claim 10, and those claims dependent therefrom, recite “generating a conditional expression matrix,             
                
                    
                        Q
                    
                    -
                
            
        , of size g x g from the expression matrix, wherein an element,             
                
                    
                        
                            
                                Q
                            
                            -
                        
                    
                    
                        i
                        ,
                        j
                    
                
            
        , of the gene-gene conditional expression matrix is:             
                
                    
                        
                            
                                Q
                            
                            -
                        
                    
                    
                        i
                        ,
                        j
                    
                
                =
                P
                r
                
                    
                        
                            
                                
                                    
                                        f
                                    
                                    
                                        2
                                    
                                
                                =
                                i
                            
                        
                        
                            
                                f
                            
                            
                                1
                            
                        
                        =
                        j
                    
                
            
         wherein i and j denote genes of two fragments f1 and f2; normalizing rows of the joint expression matrix to generate a conditional expression matrix” in lines 12-16. The term “the joint expression matrix” lacks antecedent basis as there is no previous recitation of a joint expression matrix in the claim. Furthermore, both above the above recited steps state that they generate a conditional expression matrix. It is unclear if the conditional expression matrix generated in the normalization step is different or the same as the conditional expression matrix generated in using the equation in the previous step. For examination purposes, it is interpreted that this is the same conditional expression matrix in both steps.
Claim 14 recites the limitation “wherein the conditional expression matrix calculation is bypassed via matrix chain multiplication” in lines 1-2. It is unclear which matrices are being optimized via the matrix chain multiplication procedure as the instant claims give no indication of 
Claim 15 recites wherein the subsequent gene expression distinguishers are calculated by reusing sub-basis vector pace projections”. The term reusing indicates that sub-basis vector pace projections were previously used in the claimed invention. However, neither claim 15 nor claim 10, from which claim 15 depends, recites using sub-basis vector pace projections. Therefore, it is unclear where these sub-basis vector pace projections were previously used in order for them to now be reused.

35 USC 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12. Claims 5 and 14 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 5 and 14 recite “wherein the conditional expression matrix calculation is bypassed via matrix chain multiplication”. This limitation equates to a step of replacing the steps for calculating the conditional expression matrix with matrix chain multiplication steps. As set forth in MPEP 608.01(n).III, replacing a claim element in an independent claim with another claim element in a dependent claim is not a proper dependent claim.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13. Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/law of nature/natural phenomenon without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more categories of judicial exception: 
Claim 1 recites generating an expression matrix of the two or more biological samples, the expression matrix being derived from the signal intensity values of the expression data of each individual biological sample and having dimensions representative of the two or more genes and the two or more of biological samples; generating a joint expression matrix from the expression matrix, the joint expression matrix having a co-expression probability element between every two genes of the two or more genes for the two or more biological samples; normalizing rows of the joint expression matrix to generate a conditional expression matrix; identifying a distinguishing row of the conditional expression matrix based on a highest magnitude of a row vector in the distinguishing row; and providing an indication that an individual gene of the two or more genes associated with the distinguishing row is an expression distinguisher for the two or more biological samples.
Claim 3 recites the expression matrix is spiked by a constant.
Claim 4 recites the expression distinguisher has a normalized signal intensity of one in the conditional expression matrix.
Claim 5 recites the conditional expression matrix calculation is bypassed via matrix chain multiplication.
Claim 6 recites re-centering the conditional expression matrix based on the distinguishing row to generate a re-centered conditional expression matrix.
Claim 7 recites identifying a second distinguishing row based on a highest magnitude of a row vector from the re-centered conditional expression matrix.
Claim 8 recites where additional distinguishing rows are identified based on having a highest magnitude of orthogonal projection with another row of the re-centered conditional expression matrix and is determined via:                     
                        
                            
                                u
                            
                            ⃑
                        
                        -
                        
                            
                                
                                    
                                        u
                                    
                                    ⃑
                                
                                ∙
                                
                                    
                                        v
                                    
                                    ⃑
                                
                            
                            
                                
                                    
                                        v
                                    
                                    ⃑
                                
                                ∙
                                
                                    
                                        v
                                    
                                    ⃑
                                
                            
                        
                        ∙
                        
                            
                                v
                            
                            ⃑
                        
                    
                 wherein                     
                        
                            
                                u
                            
                            ⃑
                        
                    
                 is a potential expression distinguisher and                     
                        
                            
                                v
                            
                            ⃑
                        
                    
                 is a previous potential expression distinguisher.
Claim 9 recites ranking all distinguishing rows based upon their distances from each other distinguishing row.
Claim 10 recites generating an expression matrix from the signal intensities of the expression data and having dimensions representative of each gene and each individual biological sample, eliminating a subset of the two or more genes in the intensity matrix, wherein the subset comprises individual genes having an outlier signal intensity in the respective expression data of an individual biological sample, the outlier signal intensity deviating from signal intensities relative to other biological samples in the two or more biological samples, to generate an adjusted expression matrix; generating a conditional expression matrix,                     
                        
                            
                                Q
                            
                            -
                        
                    
                , of size g x g from the expression matrix, wherein an element,                     
                        
                            
                                
                                    
                                        Q
                                    
                                    -
                                
                            
                            
                                i
                                ,
                                j
                            
                        
                    
                , of the gene-gene conditional expression matrix is:                     
                        
                            
                                
                                    
                                        Q
                                    
                                    -
                                
                            
                            
                                i
                                ,
                                j
                            
                        
                        =
                        P
                        r
                        
                            
                                
                                    
                                        
                                            
                                                f
                                            
                                            
                                                2
                                            
                                        
                                        =
                                        i
                                    
                                
                                
                                    
                                        f
                                    
                                    
                                        1
                                    
                                
                                =
                                j
                            
                        
                    
                 wherein i and j denote 1 and f2; normalizing rows of the joint expression matrix to generate a conditional expression matrix; determining a first gene expression distinguisher based on the highest magnitude row of the conditional expression matrix; re-centering the conditional expression matrix to generate a re-centered conditional expression matrix; determining a second gene expression distinguisher based on the highest magnitude row of the re-centered conditional expression matrix; determining two or more subsequent gene expression distinguishers based on respective highest magnitude orthogonal projections of each rows of the re-centered conditional expression matrix with another row of the re-centered conditional expression matrix; and generating an output that the genes associated with highest magnitude rows are the gene expression distinguishers.
Claim 12 recites identifying a preset number of gene expression distinguishers.
Claim 14 recites the conditional expression matrix calculation is bypassed via matrix chain multiplication.
Claim 15 recites the subsequent gene expression distinguishers are calculated by reusing sub-basis vector pace projections.
Claim 16 recites that the gene expression distinguishers distinguish between cells of the mix of cell types.
These recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Specifically, the steps for generating the matrices, manipulating the data in these matrices either by removing rows, re-centering the rows or performing mathematical calculations on the data contained in the matrix, and identifying rows in the matrices based on comparisons of data obtained via mathematical calculations on the information in these rows can be performed by writing out these matrices on paper and carrying out the various manipulations, identifications or calculations with a pen and paper. Therefore, these limitations fall under the “Mental process” grouping of abstract ideas. Furthermore, the limitations for the mathematical manipulations that are performed require carrying out mathematical calculations or determining mathematical relationships between data that also fall under the “Mathematical concepts” grouping of abstract ideas. As such, claims 1-16 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to insignificant extra-solution activity. Specifically, the claims recite the following additional elements:
Claims 1 and 10 recite accessing respective expression data of two or more of biological samples, the expression data comprising signal intensity values corresponding to a respective two or more genes.
Claims 2 and 11 recite receiving a user input defining a threshold value of the deviation of the outlier signal intensity.
Claim 13 recites acquiring expression data from additional biological samples using signal generators specific for the genes associated with highest magnitude rows and not signal generators specific for the subset of the two or more genes.
Claim 16 recites that the biological samples comprise a mix of cell types.
These limitation recite limitations for accessing or receiving information or performing clinical tests to obtain information that the courts have found to be insignificant extra-solution activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), IP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93 and CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Because the claims only recite additional elements that equate to insignificant extra-solution activity, the claims do not integrate the recited judicial exception into a practical application. As such, claims 1-16 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to insignificant extra-solution activity or well-understood, routine and conventional activity. The instant claims recite the following additional elements:
Claims 1 and 10 recite accessing respective expression data of two or more of biological samples, the expression data comprising signal intensity values corresponding to a respective two or more genes.
Claims 2 and 11 recite receiving a user input defining a threshold value of the deviation of the outlier signal intensity.
Claim 13 recites acquiring expression data from additional biological samples using signal generators specific for the genes associated with highest magnitude rows and not signal generators specific for the subset of the two or more genes.
Claim 16 recites that the biological samples comprise a mix of cell types.
As discussed above, imitations for accessing or receiving information or performing clinical tests to obtain information that the courts have found to be insignificant extra-solution activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), IP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93 and CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Furthermore, the courts have found that accessing data and receiving data are well-understood, routine and conventional functions in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Furthermore, the use of signal generators to measure gene expression values is well-understood, routine and conventional in the art, as evidenced by Parmigiani et al. ( The analysis of gene expression data: an overview of methods and software. The analysis of gene expression data, 2003, pgs. 1-45). Parmigiani et al. discloses a review of microarray technologies for analysis of gene expression data (pg. 2, para. 2). Parmigiani et al. discloses that there are several commercially available microarray technologies that detect signal intensities to determine gene expression (pg. 2, para. 2 to pg. 4, para. 2; Table 1.1; pg. 12, para. 3). Parmigiani et al. also discloses that there are several available database servers available for storing such microarray generated gene expression data (pg. 9, para. 3 to pg. 10, para. 2). Therefore, the use of micro array technologies coupled with Step 2B: No). As such, claims 1-16 are not patent eligible.

Conclusion
14. No claims are allowed.
Claims 1-16 are free from the prior art as the prior art does not teach nor fairly suggest generating a joint expression matrix from the expression matrix, the joint expression matrix having a co-expression probability element between every two genes of the two or more genes for the two or more biological samples; normalizing rows of the joint expression matrix to generate a conditional expression matrix; and identifying a distinguishing row of the conditional expression matrix based on a highest magnitude of a row vector in the distinguishing row. The closest prior art is Wang et al. (Scientific Reports 2016, Vol. 6, No. 1, pgs. 1-12). Wang et al. discloses a convex analysis of mixtures (CAM) algorithm for identifying subpopulation marker genes from mixed gene expression data (abstract; Fig. 7; pgs. 7-9). However, Wang et al. does not disclose that the algorithm includes generating a joint expression matrix from the expression matrix, the joint expression matrix having a co-expression probability element between every two genes of the two or more genes for the two or more biological samples; normalizing rows of the joint expression matrix to generate a conditional expression matrix; and identifying a distinguishing row of the conditional expression matrix based on a highest magnitude of a row vector in the distinguishing row.

E-mail Communications Authorization
15. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631